  1 JEFFER MANGELS BUTLER & MITCHELL LLP
    ROBERT B. KAPLAN (Bar No. 76950)
  2 rbk@jmbm.com
    Two Embarcadero Center, 5th Floor
  3 San Francisco, California 94111-3813
    Telephone:    (415) 398-8080
  4 Facsimile:    (415) 398-5584

  5 THOMAS M. GEHER (Bar No. 130588)
    tgeher@jmbm.com
  6 1900 Avenue of the Stars, 7th Floor
    Los Angeles, California 90067-4308
  7 Telephone:     (310) 203-8080
    Facsimile:     (310) 203-0567
  8
    Attorneys for SURE SPORTS, LLC
  9

 10                             UNITED STATES BANKRUPTCY COURT

 11                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

 12

 13 In re                                                Case No. 21-50028 SLJ

 14 EVANDER FRANK KANE,                                  Chapter 7
 15                  Debtor.                             JOINDER OF SURE SPORTS, LLC IN
                                                         SUPPORT OF MOTION BY CREDITOR
 16                                                      ZIONS BANCORPORATION, N.A., TO
                                                         CONVERT CASE TO CHAPTER 11 AND
 17                                                      APPOINT CHAPTER 11 TRUSTEE
 18                                                      Date: March 30, 2021
                                                         Time: 11:00 a.m.
 19                                                      Place: Courtroom 9
                                                                San Jose, California
 20                                                             [By Zoom]
 21

 22

 23          TO THE ABOVE ENTITLED COURT, ALL PARTIES AND THEIR COUNSEL
 24 OF RECORD:

 25          Creditor Sure Sports, LLC hereby joins and supports that Motion by Creditor Zions
 26 Bancorporation, N.A., to Convert Case to Chapter 11 and Appoint Chapter 11 Trustee [docket no.
 27 33] (the "Motion") and requests, for the reasons set forth in the Motion, that the Court convert this

 28 chapter 7 case to one under chapter 11 and immediately appoint a chapter 11 trustee.

Case:68860286v1
      21-50028                                   1
                   Doc# 57 Filed: 03/16/21 Entered:    03/16/21 10:39:35 PageCase
                                                                               1 No.
                                                                                  of 221-50028
                SURE SPORTS, LLC JOINDER TO MOTION TO CONVERT AND APPOINT TRUSTEE
  1
      DATED: March 16, 2021              JEFFER MANGELS BUTLER & MITCHELL LLP
  2                                      ROBERT B. KAPLAN
                                         THOMAS M. GEHER
  3

  4

  5                                      By:          /s/ Thomas M. Geher
                                                             THOMAS M. GEHER
  6                                            Attorneys for Sure Sports, LLC
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

Case:68860286v1
      21-50028                                 2
                 Doc# 57 Filed: 03/16/21 Entered:    03/16/21 10:39:35 PageCase
                                                                             2 No.
                                                                                of 221-50028
              SURE SPORTS, LLC JOINDER TO MOTION TO CONVERT AND APPOINT TRUSTEE
